Citation Nr: 1637984	
Decision Date: 09/28/16    Archive Date: 10/07/16

DOCKET NO.  12-17 905A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for diabetes mellitus, type II (diabetes). 

2.  Entitlement to a rating in excess of 10 percent for traumatic arthritis of the cervical spine.

3.  Entitlement to a rating in excess of 20 percent for degenerative joint disease of the lumbar spine.  

4.  Entitlement to a rating in excess of 10 percent for right knee arthritis. 

5.  Entitlement to service connection for peripheral neuropathy of the right upper extremity.  

6.  Entitlement to service connection for peripheral neuropathy of the left upper extremity.  

7.  Entitlement to service connection for a right shoulder condition.
8.  Entitlement to service connection for a left shoulder condition. 

9.  Entitlement to service connection for a right hip/pelvis condition.  

10.  Entitlement to service connection for a left hip/pelvis condition.  

11.  Entitlement to service connection for a right ankle condition.  

12.  Entitlement to service connection for a left ankle condition.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Anderson, Associate Counsel


INTRODUCTION

The Veteran had active duty from September 1968 to October 1994.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from October 2009 and March 2010 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO).  

In February 2016, the Veteran testified at a hearing before the undersigned Veterans' Law Judge.  A transcript of that hearing is of record.

The Board notes that the June 2012 statement of the case and the Veteran's July 2012 VA Form 9 included the issue of entitlement to service connection for sleep apnea.  Nevertheless, that issue was not included on the Veteran's December 2009 notice of disagreement.  While the Veteran arguably expressed disagreement with the October 2009 denial of service connection for sleep apnea in a statement received on January 24, 2011, that disagreement was not timely.  38 C.F.R. § 20.302 (2015).  As a timely notice of disagreement is jurisdictional requisite for appellate jurisdiction and cannot be waived by the Board, the issue of entitlement to service connection for sleep apnea is not properly before the Board.  See Percy v. Shinseki, 23. Vet. App. 37 (2009) (holding that the notice of disagreement is a jurisdictional document for the Board).

The issues of entitlement to increased ratings for cervical spine, lumber spine,     and right knee conditions; and entitlement to service connection for peripheral neuropathy of the bilateral upper extremities, bilateral shoulder conditions,   bilateral hip/pelvis conditions, and bilateral ankle conditions are addressed in        the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

At his February 2016 Board hearing and in February 2016 correspondence, the Veteran withdrew from appellate review his claim of entitlement to a rating in excess of 20 percent for diabetes.



CONCLUSION OF LAW

The criteria for withdrawal of appeal as to the issue of entitlement to a rating in excess of 20 percent for diabetes have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Withdrawal of Claim

The Board may dismiss any appeal which fails to allege specific error of fact or law  in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before    the Board promulgates a decision.  38 C.F.R. § 20.204 (2015).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204 (2015). 

At his February 2016 hearing and in a subsequent correspondence, the Veteran requested to withdraw his claim of entitlement to an increased rating for diabetes.  Thus, the Veteran has withdrawn the appeal on this issue and, hence, there remains no allegation of error of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal on this issue and it is dismissed.


ORDER

The appeal as to the issue of entitlement to an increased rating for diabetes is dismissed.



REMAND

The Board finds that additional development is necessary prior to appellate review.  

The record indicates that there are outstanding VA treatment records.  An August 8, 2016 VA treatment record indicated that the Veteran was scheduled for a follow up primary care appointment on September 7, 2016.  Records subsequent to August 8, 2016 have not been associated with the claims file.  A May 19, 2015 VA treatment record noted that a non-VA pain management note from the Pain Center from June 11, 2014 to April 27, 2015 had been scanned into VistA Imaging, a January 16, 2015 VA treatment record noted that records from Fairfield Medical Associates from December 1, 2014 had been scanned into VistA Imaging, a September 10, 2013 treatment record noted that EMG results had been scanned into VistA Imaging, and a December 10, 2009 VA treatment record indicated that a fee basis radiology report from December 2, 2009 had been scanned into VistA Imaging.  However, the referenced records do not appear to have been associated with the virtual claims file.  Accordingly, on remand outstanding and any updated VA treatment records must be associated with the record.

There are also outstanding private treatment records.  At his hearing, the Veteran testified that he received ongoing private treatment for his disabilities on appeal.  He also testified that he received treatment at a pain clinic from Dr. M.; however, treatment records from that provider have not been obtained.  Additionally, a February 13, 2015 treatment record from Fairfield Medical Associates indicated that the Veteran had a follow up appointment at that facility scheduled for May 5, 2015.  Private treatment records subsequent to February 2015 have not been associated with the record.  Accordingly, on remand reasonable efforts must be made to obtain outstanding private treatment records.  

At his February 2016 hearing, the Veteran testified that his cervical and lumbar spine disabilities had continued to increase in severity.  With regard to the  Veteran's increased rating claim for his right knee, the Board notes that in     Correia v. McDonald, 28 Vet. App. 158, 169-70 (2016) the Court held that to          be adequate examination reports must include joint testing for pain on both active and passive motion, in weight-bearing and non-weight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  The most recent VA knee examination from August 2015 does not contain the requisite findings.  Accordingly, in light of the Veteran's assertions of worsening and the Court's recent holding in Correia, on remand the Veteran should be afforded contemporaneous VA cervical spine, thoracolumbar spine, and right knee examinations.  

With regard to the Veteran's claims for service connection for right and left shoulder, right and left hip/pelvis, and right and left ankle conditions, the Veteran was provided a VA examination in June 2012.  The Veteran was diagnosed with degenerative joint disease of the bilateral shoulders, degenerative joint disease of the bilateral hips, and degenerative joint disease status post fracture of the right ankle.  A left ankle condition was not diagnosed due to a lack of objective findings.  With regard to his diagnosed conditions of the shoulders, hips, and right ankle, the examiner opined that the conditions were less likely as not caused by or related to his active military service because a review of the Veteran's claims file did not show any documentation that the conditions occurred during active service.  

With regard to the Veteran's shoulder and hip conditions, at his hearing the Veteran asserted that these conditions were incurred at the same time as his documented in-service back injury.  Specifically, he reported that when he grabbed a heavy falling box, he not only hurt his back, but also injured his shoulders and hips.  Alternatively, in a December 3, 2008 VA treatment record and on his July 2012 VA Form 9, the Veteran reported that he injured his shoulders in a 1983 motorcycle accident.  As the examiner's negative opinion does not address these contentions, addendum opinions should be obtained.

With regard to the Veteran's claims for service connection for ankle conditions,    he asserts that during service his ankles would swell and bother him after running.  He also asserted that his ankle conditions were related to the steroid medication     he was prescribed for his lungs.  The Board notes that the examiner's negative opinion did not address the Veteran's lay statements regarding in-service ankle pain.  Additionally, as the Veteran is service-connected for chronic obstructive pulmonary disease (COPD) and has asserted that his ankle condition is related to his lung medication, a claim for secondary service connection is reasonably raised by the record.  With regard to the Veteran's left ankle, the examiner indicated that the Veteran did not have a left ankle diagnosis; however, in so opining the examiner did not acknowledge or address the August 28, 2008 VA x-ray report indicating that the Veteran had left ankle chronic heterotopic bone or periosteal reaction along the medial distal tibia.  Accordingly, a VA ankle examination is warranted to address the Veteran's contention regarding in-service ankle symptoms, secondary service connection,   and his left ankle diagnoses. 

With regard to the Veteran's claim for peripheral neuropathy of the upper extremities, the June 2012 VA examiner indicated that there was no report of    upper extremity neuropathy at that time.  Subsequently, a May 13, 2014 VA treatment record suggested that the Veteran's reported bilateral upper extremity numbness was related to progressing neuropathy and his lack of diabetic control.      In light of evidence suggesting a current diagnosis of upper extremity peripheral neuropathy, a VA examination is warranted to determine the nature and relationship, if any, of any upper extremity peripheral neuropathy to service and/or the Veteran's service-connected diabetes.
Accordingly, the case is REMANDED for the following actions:

1.  Obtain all VA treatment records dating since August  8, 2016.  In addition, obtain the documents from VistA Imaging referenced in the May 19, 2015, January 16, 2015, September 10, 2013, and December 10, 2009 VA treatment records and place them in viewable form in    the electronic claims file.  If requested records are not available, the claims file should be annotated to reflect such and the Veteran notified of such.

2.  Ask the Veteran to provide completed release forms with the names and addresses of all medical care providers who have recently treated him for his claimed disabilities, to include Palmetto Richland Heart Center, Fairfield Medical Associates, and Dr. Morrow at the pain clinic.  After securing any necessary releases, the AOJ should request any relevant records identified.  If any requested records are unavailable, the Veteran should be notified of such.

3.  Schedule the Veteran for VA cervical spine and thoracolumbar spine examinations to determine the   current nature and severity of his service-connected cervical and lumbar spine disabilities.  The examiner should review the claims file and perform all appropriate tests and diagnostics, including range of motion testing and neurological evaluation.  All pertinent symptomatology and findings must be reported in detail.  

The examiner is asked to report the range of motion measurements in degrees.  Range of motion should be tested actively and passively, in weight bearing, and after repetitive use.  The examiner should consider whether there is likely to be additional range of motion loss due to any of the following: (1) during flare-ups; and, (2) as a result of pain, weakness, fatigability, or incoordination.  If so, the examiner is asked to describe the additional loss, in degrees, if possible.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so. 

4.  Schedule the Veteran for a VA peripheral nerve examination.  The claims file should be reviewed in conjunction with the examination.  All indicated tests 


should be conducted and the results reported.  Following review of the claims file, the examiner should:

a.  Indicate whether the Veteran suffers from an upper extremity peripheral nerve condition.  

b.  State whether it at least as likely as not (50 percent probability or greater) that any diagnosed upper extremity peripheral nerve condition is caused by his service-connected diabetes or cervical spine disability.  Please explain why or why not. 

c.  If not caused by his service-connected diabetes or cervical spine disability state whether it is at least as likely as not that any peripheral nerve condition of the upper extremities is worsened beyond normal progression (versus temporary exacerbation of symptoms) by his service-connected diabetes or cervical spine disability.  If so, the examiner should attempt to quantify the degree of worsening beyond the baseline level.  The examiner should provide a rationale for the opinions expressed.

5.  Schedule the Veteran for a VA knee examination to determine the current nature and severity of his service-connected right knee condition.  The claims file should     be reviewed in conjunction with the examination.  All indicated tests should be conducted and the results reported.  Range of motion testing should be undertaken for knee, and should be tested actively and passively, in weight bearing, and after repetitive use.  The examiner should consider whether there is likely to be additional range of motion loss in the right knee due to any of the following: (1) during flare-ups; and, (2) as a result of pain, weakness, fatigability, or incoordination.  If so, the examiner is asked to describe the additional loss, in degrees, if possible.  

If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

6.  Send the claims file to the VA examiner who authored the June 2012 VA multi-condition examination report or an appropriate substitute.  If a new examination is deemed necessary to respond to the questions below, one should be scheduled.  Following review of the claims file, the examiner should opine whether it at least as likely as not (50 percent probability or greater) that the Veteran's degenerative joint disease of bilateral shoulders and hips is related to service, including the Veteran's contention that having to grab a very heavy box that was falling (resulting in his back disability) or being involved in the 1983 motorcycle accident resulted in injuries to his shoulders and hips, causing a subsequent onset of arthritis.  The examiner should provide a rationale for the conclusion reached. 

7.  Schedule the Veteran for a VA ankle examination.  The claims file should be reviewed in conjunction with the examination.  All indicated tests should be conducted and the results reported.  Following review of the claims file, the examiner should:

a.  Diagnose any right or left ankle conditions present.  In rendering the diagnoses, the examiner should address the August 28, 2008 VA x-ray report indicating that the Veteran had left ankle chronic heterotopic bone or periosteal reaction along the medial distal tibia.  

b.  State whether it at least as likely as not (50 percent probability or greater) that any right or left ankle condition present during the pendency of the appeal is etiologically related to service, including the Veteran's contention that he experienced ongoing ankle problems during and since service.  Please explain why or why not. 

c.  If not related to service, opine whether is it at least as likely as not that any right or left ankle conditions are caused by steroid medication for his service-connected COPD.  Please explain why or why not. 

d.  If not caused by his service-connected COPD, opine whether it is at least as likely as not that any right or left ankle condition is permanently worsened beyond normal progression (versus temporary exacerbation of symptoms) by steroid medication for his service-connected COPD.  If so, the examiner should attempt to quantify the degree of worsening beyond the baseline level.  The examiner should provide a rationale for the opinions expressed.

8.  After completing the requested actions, and any additional action deemed warranted, the AOJ should readjudicate the claims.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and an opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.

The Appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


